DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 01/05/2021. The examiner acknowledges the amendments to claims 1-3, 11, 15, 18, 28-30, and 32-33. Claims 19-27 are cancelled. Claims 1-18 and 28-33 are subject to examination hereinbelow.  

Response to Arguments
Applicant's arguments filed 01/05/2021 with respect to the Claim Objections of claims 1-3, 28, and 30-31 have been fully considered but they are not persuasive. Applicant has neither amended claims 1-3, 28, and 30-31 to either choose “assign” or “assigning” in order to be grammatically consistent throughout all claims, nor have they traversed this requirement in their Remarks. Therefore, the claim objections of claims 1-3, 28, and 30-31 remain.
Applicant’s arguments, with respect to the USC 112 rejections of claims 15, 18, and 33, and USC 102 and 103 rejections of claims 1, 3-18, 29, and 32-33 have been fully considered and are persuasive.  The USC 112 rejections of claims 15, 18, and 33, and USC 102 and 103 rejections of claims 1, 3-18, 29, and 32-33 have been withdrawn. 

Claim Objections
Claims 1-18 and 28-33 are objected to because of the following informalities: Applicant needs to choose either “assign” or “assigning” in claims 1-3, 28, and 30-31 in order to be grammatically consistent throughout all the claims.  Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 comprises allowable subject matter comprising “training a machine learning classifier based on data from the plurality of animal tag assemblies associated with one or more animals having a known health state.”
US 20130282295, the closest prior art of record, teaches that historical data, such as history of disease, can be used to select an appropriate future classification engine [0092], however this is not the same as training a classification engine based on data from a plurality of animal tag assemblies associated with one or more animals having a known health state.
Claims 2-18 and 28-33 would be allowable for depending on the allowable subject matter of claim 1. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
This application is in condition for allowance except for the following formal matters: 
s 1-18 and 28-33 are objected to because of the following informalities: Applicant needs to choose either “assign” or “assigning” in claims 1-3, 28, and 30-31 in order to be grammatically consistent throughout all the claims.  Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791